



Exhibit 10.2
wstllogoa02.jpg [wstllogoa02.jpg]
September 26, 2016


VIA HAND DELIVERY


Mr. J. Thomas Gruenwald
Westell Technologies, Inc.
750 N. Commons Drive
Aurora, IL 60504


Re:     Notice of Termination


Dear Mr. Gruenwald:


This letter is to notify you that your employment as President and Chief
Executive Officer of Westell Technologies, Inc. (“Company”) and as President and
Chief Executive Officer of Westell, Inc. (“Operating Subsidiary”) is being
terminated pursuant to the Offer letter dated February 10, 2015 (“Offer
Letter”). This letter serves as the Notice of Termination required by the Offer
Letter.


Your employment with the Company will end effective receipt of this letter on
September 26, 2016 (“Date of Termination”). In addition, pursuant to the Offer
Letter and equity award documents, you agree to resign as an officer and
director of the Company, of its direct and indirect subsidiary companies, and
each other company for which you have been serving as an officer or director or
any other position at the request of the Board of Directors of the Company
(“Company Board”) or the Operating Subsidiary. Please sign the attached
resignation document and return to Mr. Thomas Minichiello as soon as possible.


You will receive your salary and benefits through the Date of Termination and
will be paid for any unused, accrued vacation. You will be paid any earned
salary that is not paid prior to the Date of Termination, no later than ten (10)
business days after that date. You will receive on this paycheck the Base Salary
you would have received if you had remained employed through October 26, 2016,
which is the end of the 30-day notice period required by the Offer Letter (net
of any offsets as agreed and provided herein). All insurance benefits will
terminate October 26, 2016.


You will also receive within a reasonable time following your submission of all
applicable documentation and our review and approval, reimbursement for actual
expenses incurred by you relating to your employment prior to the Date of
Termination. As of today’s date, you are not authorized to incur expenses
without prior written permission from the Company’s Chief Financial Officer and
will not be reimbursed for any unauthorized expenses.




750 NORTH COMMONS DRIVE ■ AURORA, IL 60504
(630) 898-2500 or (800) 323-6883
WESTELL TECHNOLOGIES CUSTOMER SUPPORT: (800) 377-8766
WWW.WESTELL.COM




--------------------------------------------------------------------------------







As a reminder, pursuant to the Confidential Information, Invention Assignment
and Non-Solicitation Agreement you signed upon hire, you have certain
obligations following the termination of your employment. Those obligations
include limits on revealing confidential information and soliciting employees,
customers and opportunities. We also remind you of the continuing obligations
and limitations under the securities laws, including continuing obligations
under Section 16.


Certain stock options and restricted stock units that were outstanding but not
vested as of the Date of Termination shall become immediately vested and/or
payable upon your separation.  According to our records, 187,500 stock options
with an exercise price of $1.475 per share and 187,500 restricted stock units
will vest on the Date of Termination.  In addition, there are also 62,500
options with a $1.475 exercise price that previously vested, and 53,125 options
with a $1.185 exercise price that previously vested.  Options will be
exercisable in accordance with applicable grant documents and will expire based
on the applicable document. Upon acceleration of these equity grants, the
Company is required to withhold for tax withholding and will net (or repurchase)
the shares for the applicable withholding. If you decide to exercise the option,
you must do so by check in the appropriate time period. The Offer Letter
requirement that “no RSU’s or shares held upon exercise of the options may be
sold, except to cover taxes or exercise price for the first three (3) years,”
will be waived in exchange for you signing and returning, and not revoking in
the appropriate time period, the enclosed Release and resignation. Furthermore,
conditioned upon the signing of the Release (and not revoking your Release)
along with your resignation, we would also give you an additional severance of
two months base salary and we would pay for COBRA costs for two months of
medical benefits (paid over the normal time period). In addition, and provided
you sign the Release (and not revoke your Release) and resignation, you will
also accelerate on 15,000 unvested RSU’s that you received as a director that
would otherwise not vest in accordance with these terms, and upon acceleration
would net for withholding taxes associated with such acceleration. If you do not
sign the resignation and the Release, or if you sign and revoke the Release, the
three (3) year hold requirement on RSU’s and shares will not be waived and the
obligations will then otherwise continue, the 15,000 additional RSU’s will not
vest, and you will not be eligible for the additional two months of severance
and COBRA payments.


You will need to return by the Date of Termination all Company property in your
possession or under your control, as well as all memoranda, notes, plans,
records, reports and other documents (and copies thereof) relating to the
business of the Company and all of its direct and indirect subsidiary companies,
including but not limited to design, development, manufacture and sale,
broadband products and telco access products and related services, extensions of
those products and services and any products and services commenced or in
development during your employment. We will get a mutual date where you may pick
up your personal property at the Company. We appreciate your offer to update any
new interim CEO on matters.


If you have any questions as you are reviewing the above or the enclosed, please
let Mr. Thomas Minichiello know.






--------------------------------------------------------------------------------

















Sincerely,


Westell Technologies, Inc.
 
Westell, Inc.
By:
 /s/ Thomas P. Minichiello
 
By:
 /s/ Thomas P. Minichiello
Its:
CFO
 
Its:
CFO
Date:
09/26/2016
 
Date:
09/26/2016













